United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   June 21, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-41750
                        Conference Calendar


UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,
versus

JUAN MISAEL VERGARA-GONZALEZ,

                                     Defendant-Appellant.

                       --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                     USDC No. 1:04-CR-879-ALL
                       --------------------

Before STEWART, DENNIS, and OWEN, Circuit Judges.

PER CURIAM:*

     The Federal Public Defender, appointed to represent Juan

Misael Vergara-Gonzalez (Vergara-Gonzalez) on appeal, has

requested leave to withdraw and has filed a brief as required by

Anders v. California, 386 U.S. 738 (1967).     Vergara-Gonzalez has

not filed a response to counsel’s motion.     Our independent review

of the brief and the record discloses no nonfrivolous issues for

appeal.   Accordingly, counsel’s motion for leave to withdraw is

GRANTED, counsel is excused from further responsibilities herein,

and the APPEAL IS DISMISSED.    See 5TH CIR. R. 42.2.


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.